 Case 2:19-cv-07687-JFW-MAA Document 87 Filed 10/23/20 Page 1 of 6 Page ID #:3007




1
2
3                                                                    JS-6
4
5
6
                         UNITED STATES DISTRICT COURT
7
                       CENTRAL DISTRICT OF CALIFORNIA
8
                                 Western Division
9
10
11   SECURITIES AND EXCHANGE                Case No. CV 19-7687-JFW(MAAx)
12   COMMISSION,

13               Plaintiff,
                                            FINAL JUDGMENT AS TO
14         vs.                              DEFENDANT TOON GOGGLES,
                                            INC.
15   TOON GOGGLES, INC. and IRA
     WARKOL,
16
                 Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:19-cv-07687-JFW-MAA Document 87 Filed 10/23/20 Page 2 of 6 Page ID #:3008




1          The Securities and Exchange Commission (“SEC”) having filed a Complaint,
2    the Court having granted the SEC’s Motion for Summary Judgment and found
3    Defendant Toon Goggles (the “Defendant”) liable on the count asserted against it in
4    the SEC’s Complaint, and Defendant Toon Goggles having consented to entry of this
5    Final Judgment; waived any further findings of fact and conclusions of law; and
6    waived any right to appeal from this Final Judgment:
7                                                 I.
8          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
9    permanently restrained and enjoined from violating Section 5 of the Securities Act
10   [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable
11   exemption:
12         (a)    Unless a registration statement is in effect as to a security, making use of
13                any means or instruments of transportation or communication in
14                interstate commerce or of the mails to sell such security through the use
15                or medium of any prospectus or otherwise;
16         (b)    Unless a registration statement is in effect as to a security, carrying or
17                causing to be carried through the mails or in interstate commerce, by any
18                means or instruments of transportation, any such security for the purpose
19                of sale or for delivery after sale; or
20         (c)    Making use of any means or instruments of transportation or
21                communication in interstate commerce or of the mails to offer to sell or
22                offer to buy through the use or medium of any prospectus or otherwise
23                any security, unless a registration statement has been filed with the
24                Commission as to such security, or while the registration statement is the
25                subject of a refusal order or stop order or (prior to the effective date of
26                the registration statement) any public proceeding or examination under
27                Section 8 of the Securities Act [15 U.S.C. § 77h].
28         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

                                                       1
 Case 2:19-cv-07687-JFW-MAA Document 87 Filed 10/23/20 Page 3 of 6 Page ID #:3009




1    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
2    binds the following who receive actual notice of this Final Judgment by personal
3    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
4    attorneys; and (b) other persons in active concert or participation with Defendants or
5    with anyone described in (a).
6                                               II.
7          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
8    Defendant is liable for a civil penalty in the amount of $5,000,000.00 pursuant to
9    Section 20(d) of the Securities Act [15 U.S.C. §77t(d). Defendant shall satisfy this
10   obligation by paying $5,000,000.00 to the Securities and Exchange Commission
11   pursuant to the terms of the payment schedule set forth in paragraph V below after
12   entry of this Final Judgment.
13         Defendant may transmit payment electronically to the Commission, which will
14   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
15   be made directly from a bank account via Pay.gov through the SEC website at
16   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
17   check, bank cashier’s check, or United States postal money order payable to the
18   Securities and Exchange Commission, which shall be delivered or mailed to
19
           Enterprise Services Center
20
           Accounts Receivable Branch
21
           6500 South MacArthur Boulevard
22
           Oklahoma City, OK 73169
23
24   and shall be accompanied by a letter identifying the case title, civil action number,

25   and name of this Court; Toon Goggles as a defendant in this action; and specifying

26   that payment is made pursuant to this Final Judgment.

27         Defendant shall simultaneously transmit photocopies of evidence of payment

28   and case identifying information to the Commission’s counsel in this action. By

                                                      2
 Case 2:19-cv-07687-JFW-MAA Document 87 Filed 10/23/20 Page 4 of 6 Page ID #:3010




1
     making this payment, Defendant relinquishes all legal and equitable right, title, and
2
     interest in such funds and no part of the funds shall be returned to Defendant.
3
           The Commission may enforce the Court’s judgment through any collection
4
     procedures authorized by law at any time after 30 days following entry of this Final
5
     Judgment. Defendant shall pay post judgment interest on any delinquent amounts
6
     pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with
7
     any interest and income earned thereon (collectively, the “Fund”), pending further
8
     order of the Court.
9
           The Commission may propose a plan to distribute the Fund subject to the
10
     Court’s approval. Such a plan may provide that the Fund shall be distributed
11
     pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of
12
     2002. The Court shall retain jurisdiction over the administration of any distribution
13
     of the Fund. If the Commission staff determines that the Fund will not be distributed,
14
     the Commission shall send the funds paid pursuant to this Final Judgment to the
15
     United States Treasury.
16
           Regardless of whether any such Fair Fund distribution is made, amounts
17
     ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
18
     penalties paid to the government for all purposes, including all tax purposes. To
19
     preserve the deterrent effect of the civil penalty, Defendant shall not, after offset or
20
     reduction of any award of compensatory damages in any Related Investor Action
21
     based on Defendant’s payment of disgorgement in this action, argue that it is entitled
22
     to, nor shall it further benefit by, offset or reduction of such compensatory damages
23
     award by the amount of any part of Defendant’s payment of a civil penalty in this
24
     action (“Penalty Offset”). If the court in any Related Investor Action grants such a
25
     Penalty Offset, Defendant shall, within 30 days after entry of a final order granting
26
     the Penalty Offset, notify the Commission’s counsel in this action and pay the amount
27
     of the Penalty Offset to the United States Treasury or to a Fair Fund, as the
28
     Commission directs. Such a payment shall not be deemed an additional civil penalty
                                                     3
 Case 2:19-cv-07687-JFW-MAA Document 87 Filed 10/23/20 Page 5 of 6 Page ID #:3011




1
     and shall not be deemed to change the amount of the civil penalty imposed in this
2
     Judgment. For purposes of this paragraph, a “Related Investor Action” means a
3
     private damages action brought against Defendant by or on behalf of one or more
4
     investors based on substantially the same facts as alleged in the Complaint in this
5
     action.
6                                              III.
7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the SEC
8    has determined to forgo seeking disgorgement against Defendant, and the claim for
9    disgorgement against Defendant is hereby DISMISSED with prejudice.
10                                             IV.
11         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
12   Consent of Defendant is incorporated herein with the same force and effect as if fully
13   set forth herein, and that Defendant shall comply with all of the undertakings and
14   agreements set forth therein.
15                                             V.
16         IT IS FURTHER ORDERED, ADJUDGED, AND DECREE that Defendant
17   shall pay the total of penalty due of $5,000,000.00 in two installments to the
18   Commission according to the following schedule: (1) $100,000, within 90 days of
19   entry of this Final Judgment; (2) $4,900,000, within 365 days of entry of this Final
20   Judgment. Payments shall be deemed made on the date they are received by the
21   Commission and shall be applied first to post judgment interest, which accrues
22   pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after 90 days of the entry of
23   Final Judgment. Prior to making the final payment set forth herein, Defendant shall
24   contact the staff of the Commission for the amount due for the final payment.
25             If Defendant fails to make any payment by the date agreed and/or in the
26   amount agreed according to the schedule set forth above, all outstanding payments
27   under this Final Judgment, including post-judgment interest, minus any payments
28

                                                      4
 Case 2:19-cv-07687-JFW-MAA Document 87 Filed 10/23/20 Page 6 of 6 Page ID #:3012




1    made, shall become due and payable immediately at the discretion of the staff of the
2    Commission without further application to the Court.
3                                               VI.
4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
5    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
6    Final Judgment.
7
8                                               VII.
9          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
10   Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
11   and without further notice.
12
13   Dated: October 23, 2020
14                                           ________________________________
                                             HONORABLE JOHN F. WALTER
15                                           UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       5
